Exhibit 10.1

 

AMENDMENT NO. 2 TO

LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of November 8, 2013 by and among SUMMER INFANT, INC. and SUMMER INFANT
(USA), INC., as “Borrowers” under the Loan Agreement referenced below
(“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT EUROPE LIMITED,
as “Guarantors” under the Loan Agreement referenced below (“Guarantors”), the
“Lenders” party to the Loan Agreement referenced below (“Lenders”), and BANK OF
AMERICA, N.A., in its capacity as “Agent” for the Lenders under the Loan
Agreement referenced below (“Agent”).

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent are parties to that certain
Loan and Security Agreement dated as of February 28, 2013, as previously amended
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent desire to amend certain
provisions of the Loan Agreement, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Amendment to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended by deleting the
defined term “Fixed Charge Coverage Ratio” and replacing it with the following:

 

“Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Company and its Subsidiaries for the most recent period of twelve consecutive
months, of (a) EBITDA minus Capital Expenditures (except those financed with
(i) Borrowed Money other than Revolver Loans or (ii) proceeds of casualty events
or the issuance of Equity Interests to the extent such Capital Expenditures are
made substantially contemporaneously with the receipt of such proceeds) and cash
taxes paid for such period, to (b) Fixed Charges paid in cash during such
period.”

 

3.                                      Amendment to Section 10.3.1 of the Loan
Agreement.  Notwithstanding anything to the contrary set forth in the Loan
Agreement, Section 10.3.1 of the Loan Agreement is hereby amended to provide
that Obligors shall not be required to comply with Section 10.3.1 for any period
ending after September 30, 2013.

 

4.                                      Amendment to Section 10.3.2 of the Loan
Agreement.  Section 10.3.2 of the Loan Agreement is hereby amended by deleting
Section 10.3.2 in its entirety and replacing it with the following new
Section 10.3.2:

 

“10.3.2                    Fixed Charge Coverage Ratio.  At all times from and
after September 30, 2013, maintain a Fixed Charge Coverage Ratio of at least 1.0
to 1.0 for each period of twelve consecutive months most recently ended.”

 

5.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) all
representations and warranties of Obligors in the Loan Agreement and the other

 

--------------------------------------------------------------------------------


 

Loan Documents are true and correct in all material respects on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects as of such earlier date;
(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and (c) the execution, delivery and performance by
Obligors of this Amendment and all other documents, instruments and agreements
executed and delivered in connection herewith or therewith (i) have been duly
authorized by all necessary action on the part of Obligors (including any
necessary shareholder consents or approvals), (ii) do not violate, conflict with
or result in a default under and will not violate or conflict with or result in
a default under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

6.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect.  Without limiting the
generality of the foregoing, Obligors hereby acknowledge and confirm that all of
the “Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan
Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

7.                                      Conditions to Effectiveness of
Amendment.  This Amendment shall become effective as of the date when, and only
when, each of the following conditions precedent shall have been satisfied or
waived in writing by Agent (the effective date of this Amendment, the “Effective
Date”):

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders and Obligors.

 

(b)                                 Agent shall have received a true and
accurate copy of an effective amendment to the Permitted Term Debt Agreement
that (i) provides that Obligors shall not be obligated to comply with
Section 7.23 of the Permitted Term Debt Agreement for any period ending after
September 30, 2013 and (ii) amends Section 7.24 of the Permitted Term Debt
Agreement in a manner reasonably satisfactory to Agent.

 

(c)                                  As soon as practicable but in any event no
later than 15 days after the Effective Date, SI UK shall have executed and
delivered to Agent all documents reasonably requested by Agent to enable Agent
to obtain and maintain a perfected fixed charge over SI UK’s Dominion Accounts
in the United Kingdom.

 

(d)                                 Borrowers shall have paid to Agent, for the
account of each Lender (including Bank of America, N.A., in its capacity as a
Lender) that executes and delivers to Agent by 3:00 p.m. New York City time on
November 8, 2013 a counterpart to this Amendment (each such Lender, an
“Approving Lender”), an amendment fee in an amount equal to ten (10) basis
points multiplied by such Approving Lender’s Commitment.

 

(e)                                  Borrowers shall have paid all other fees
and amounts due and payable to Agent and its legal counsel in connection with
the Loan Agreement, this Amendment and the other Loan Documents, including,
(i) the fees payable pursuant to that certain Amendment Fee Letter dated as of
November 8, 2013 between Borrowers and Agent, and

 

2

--------------------------------------------------------------------------------


 

(ii) to the extent invoiced, all out-of-pocket expenses required to be
reimbursed or paid by Borrowers under the Loan Agreement.

 

8.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  Borrowers shall reimburse Agent for, or pay
directly, all reasonable out-of-pocket costs and expenses of Agent (including,
without limitation, the reasonable fees and expenses of Agent’s legal counsel)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Loan Documents, within 30 days of Borrowers’ receipt of
invoices (in reasonably sufficient detail) setting forth such costs and
expenses.

 

(d)                                 This Amendment shall be governed by the laws
of the State of New York and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

CFO

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

CFO

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

CFO

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

CFO

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as  Agent

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name:  Cynthia G. Stannard

 

Title:  Senior Vice President

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as  Lender

 

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name: Cynthia G. Stannard

 

Title:  Senior Vice President

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

JPMORGAN CHASE BANK, N.A., as  Lender

 

 

 

 

 

 

 

By

/s/ Nisha Gupta

 

Name:  Nisha Gupta

 

Title:    Authorized Officer

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

FIRST NIAGARA COMMERCIAL FINANCE, INC., A WHOLLY-OWNED SUBSIDIARY OF
FIRST NIAGARA BANK, N.A., as  Lender

 

 

 

 

 

 

By

/s/ Danielle L. Prentis

 

Name:

Danielle L. Prentis

 

Title:

VP — Portfolio Manager

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------